                                            Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8
                                            ERIC SCHWENK,
                                   9                                                        Case No. 5:14-cv-04971-EJD
                                                         Petitioner,
                                  10                                                        ORDER GRANTING PETITION FOR
                                                  v.                                        WRIT OF HABEAS CORPUS;
                                  11                                                        FINDINGS OF FACT AND
                                                                                            CONCLUSIONS OF LAW
                                  12        ROSEMARY NDOH, Warden, Avenal State
Northern District of California
 United States District Court




                                            Prison,
                                  13
                                                         Respondent.
                                  14

                                  15            Petitioner Eric Schwenk was convicted following a second jury trial of two counts of lewd
                                  16   acts upon a child (Penal Code §288) and admitted that he suffered a prior conviction of the same
                                  17   offense for purposes of sentence enhancement. Petitioner was sentenced to prison for a term of
                                  18   twenty-five (25) years. This Court held an evidentiary hearing on the issue of ineffective
                                  19   assistance of trial counsel based upon counsel’s alleged failure to convey formal plea offers.
                                  20   Based on the following findings of fact and conclusions of law, the petition is GRANTED.
                                  21   I.       PROCEDURAL HISTORY
                                  22            Following his conviction in Humboldt County Superior Court, Petitioner filed a direct
                                  23   appeal and a petition for writ of habeas corpus in state court. The Court of Appeal for the First
                                  24   Appellate District, Division One, struck a 5-year enhancement and otherwise affirmed the
                                  25   judgment in May of 2013. The Court of Appeal summarily denied the habeas petition the same
                                  26   day. Petitioner next filed a petition for review and petition for writ of habeas corpus in the
                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         1
                                             Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 2 of 17




                                   1   California Supreme Court, which were both summarily denied. On March 18, 2014, Petitioner

                                   2   was resentenced to twenty-five (25) years.

                                   3             Petitioner filed the instant habeas petition on November 10, 2014. Respondent filed an

                                   4   answer on the merits (Dkt. 17), and Petitioner filed a traverse (Dkt. 22). Petitioner also filed a

                                   5   motion for an evidentiary hearing (Dkt. 24). After an extensive review of the parties’

                                   6   submissions, the Court issued an Order Granting in Part Motion for Evidentiary Hearing as to

                                   7   Portion of Claim 1; Denying Claims 2 through 7 of Petition For Writ of Habeas Corpus (Dkt. No.

                                   8   29). The Court limited the scope of the evidentiary hearing to whether defense counsel failed to

                                   9   convey a 13-year offer made by the prosecution on October 2, 2008; whether Petitioner would

                                  10   have accepted the 13-offer; and whether the sentencing court would have approved the offer.

                                  11            Petitioner had an opportunity to conduct discovery, after which the Court granted

                                  12   Petitioner’s motions to expand the scope of the evidentiary hearing to include evidence of two
Northern District of California
 United States District Court




                                  13   other possible offers, one dated April 9, 2009 (Dkt. No. 53) and the other dated October 9, 2008

                                  14   (Dkt. No. 55).

                                  15            The parties submitted trial briefs in advance of the evidentiary hearing as well as after the

                                  16   evidentiary hearing (Dkt. Nos. 60, 64, 67, 68, 70). Petitioner requests that the Court grant his

                                  17   petition for a writ of habeas corpus and order the District Attorney of Humboldt County to

                                  18   reinstate the October 2, 2008 offer. Pet’r’s Proposed Findings of Fact and Conclusions of Law

                                  19   (Dkt. No. 75).

                                  20            Petitioner also filed an Administrative Motion for the Court (1) to consider exhibits

                                  21   attached to the original petition for writ of habeas corpus as part of the evidentiary record and (2)

                                  22   to take judicial notice of letters from Petitioner’s counsel to Petitioner (Dkt. No. 71). The

                                  23   Respondent filed an opposition to the Administrative Motion (Dkt. No. 72). The Court denies the

                                  24   Administrative Motion as untimely.

                                  25   II.      UNDERLYING STATE COURT TRIAL

                                  26            The opinion of the California Court of Appeal on direct appeal sets forth the facts

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         2
                                           Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 3 of 17




                                   1   underlying Petitioner’s conviction as follows1:

                                   2                  Defendant was convicted of lewd acts committed in 2002 on Bryce
                                                      B., the son of defendant’s “girlfriend” Christie B.2 Bryce was then 10
                                   3                  years old, and lived primarily in Eureka with Christie and defendant.
                                                      Bryce had a “very trusting” relationship with defendant, and
                                   4                  considered him “like a second father.” Defendant often cared for
                                                      Bryce at night while Christie worked.
                                   5
                                                      One night in 2002, Bryce was in the bedroom normally occupied by
                                   6                  defendant and Christie, sleeping on his side, facing away from
                                                      defendant. Christie was not present. Bryce awoke to find defendant’s
                                   7                  thumb and forefinger touching his penis. Bryce acted like he “was
                                                      sleeping” for a couple of minutes while the touching continued, until
                                   8                  the alarm went off and defendant “got up and got ready for work.”
                                                      Defendant did not say anything to Bryce, and never spoke to him
                                   9                  about the “fondling” incident. Thereafter, Bryce “stayed away” from
                                                      defendant, although defendant did not change his behavior toward
                                  10                  Bryce. Bryce “didn’t say anything about it” to his mother, or anyone
                                                      else.
                                  11
                                                      Bryce also testified that a few months before the fondling occurred,
                                  12                  defendant rented a pornographic movie that depicted “naked women”
Northern District of California
 United States District Court




                                                      playing with “sex toys.” He and defendant watched the movie for
                                  13                  “awhile” in the bedroom. The same night—although Bryce was not
                                                      sure if the movie was playing—he and defendant rubbed lotion on
                                  14                  each other. Bryce recalled that he was wearing pajama bottoms, but
                                                      no shirt.
                                  15
                                                      The two incidents went unreported to anyone until Bryce was 14 years
                                  16                  old, and his father Andrew discovered that defendant was registered
                                                      as a sex offender. Andrew told Christie he did not want defendant in
                                  17                  the same house as Bryce. Christie then told Bryce that defendant may
                                                      move out of the house, whereupon Bryce disclosed to her that while
                                  18                  she was at work he “had gotten into bed” with defendant “because he
                                                      was afraid of the dark.” He awoke with defendant’s “hand on his
                                  19                  penis.” Bryce asked Christie “not to tell anyone.”
                                  20                  The next morning Christie confronted defendant, and he told her “the
                                                      same story.” Defendant explained that while he was asleep he “had
                                  21                  accidentally touched Bryce.” When he awakened he was “horrified”
                                                      at what occurred. He immediately told Bryce to “get out of the bed”
                                  22                  and leave the room. Defendant was “sincerely upset and apologetic.”
                                                      He moved out of the house immediately. In subsequent conversations
                                  23                  with Christie defendant reiterated that he apologized “for what he
                                                      did.”
                                  24

                                  25   1
                                         This summary is presumed correct. Hernandez v. Small, 282 F.3d 1132, 1135, n.1 (9th Cir.
                                  26   2002); 28 U.S.C. §2254(e)(1).
                                       2
                                          For the sake of clarity, convenience and confidentiality we will refer to Bryce, his mother
                                  27   Christie B, and father Andrew B. by their first names.
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                                         3
                                         Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 4 of 17




                                   1              The molestation was not reported or discussed with anyone else until
                                                  Bryce was 16 years old and attended counseling “on an unrelated
                                   2              issue.” Bryce told the counselor he “was molested” by defendant. In
                                                  turn, the counselor reported the molestation to the police. As part of
                                   3              the ensuing investigation the police officers directed Bryce to make a
                                                  pretext phone call to defendant in an attempt to seek admissions from
                                   4              him. In response to Bryce’s inquiry during the recorded telephone
                                                  conversation defendant stated that he was not “trying to have sex”
                                   5              with the victim, and stopped when he “realized what [he] was doing.”
                                                  Defendant described the act as a “weird show of affection.” He
                                   6              expressed that he knew “it was hurtful,” and was “really sorry” he
                                                  “hurt” Bryce.
                                   7
                                                  Defendant testified that he had “clear recollection” of the molestation
                                   8              incident. After work that day he drank beer and smoked marijuana.
                                                  He was “very much” intoxicated when he went to bed by himself
                                   9              around 10:00. Bryce was “on his computer” when defendant retired.
                                                  When defendant awoke, he was lying on his side with his hand was
                                  10              on Bryce’s penis. Defendant was “in shock[“], and “freaked out” that
                                                  Bryce was “even in there.” He immediately removed his hand and
                                  11              directed Bryce to return to his own bedroom. The act was not
                                                  intended, but just “happened.”
                                  12
Northern District of California




                                                  According to defendant’s testimony, the “massage incident” occurred
 United States District Court




                                  13              when Bryce was 13 years old, long after the “bed incident.”
                                                  Defendant recalled that Bryce offered to put lotion on his back, and
                                  14              defendant agreed. Defendant then rubbed lotion on Bryce’s back.
                                                  They both had their shirts off, but were clothed from the waist down.
                                  15              Defendant insisted “there was nothing sexual about it.”
                                  16              As for watching “porn,” defendant testified that on one occasion,
                                                  entirely separate from the massage incident, he invited Bryce, who
                                  17              was then, “13 years old,” to look at a movie of “Amazon women,”
                                                  naked from the waist up. No sexual acts occurred in the movie. After
                                  18              five or ten minutes Bryce became uncomfortable, so defendant
                                                  changed the channel.
                                  19
                                                  Defendant also offered testimony that described two separate events
                                  20              that resulted in his 1995 conviction for child molestation. Defendant
                                                  admitted that he intentionally touched his daughter’s friend “in the
                                  21              private area over her pajamas,” when she was 10 or 11 years old, and
                                                  sleeping over at the house. Thereafter, but also in 1995, defendant
                                  22              rolled over unintentionally and touched his daughter “in the privates,”
                                                  when she was in bed. When defendant realized he was touching his
                                  23              daughter he “stopped,” and told her he “was sorry and that it would
                                                  never happen again.” As a result of his prior conviction, defendant
                                  24              was incarcerated, then placed on probation and received counseling.
                                  25              Defendant’s daughter, Rebecca W., essentially corroborated
                                                  defendant’s version of the incident with her. Rebecca testified that
                                  26              one night in 1995 she crawled into bed with her mother and defendant.
                                                  For less than a minute defendant placed his hand on her genitals, then
                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         4
                                          Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 5 of 17



                                                      stopped. Rebecca was not even sure defendant was awake. When
                                   1                  defendant realized “what he had done,” he apologized and kissed
                                                      Rebecca on the forehead before she left the room. Rebecca testified
                                   2                  that on no other occasion did defendant engage in inappropriate
                                                      conduct with her, and she was never angry with him. Rebecca
                                   3                  believed the touching was an “honest mistake that he never meant to
                                                      happen.”
                                   4
                                                      Testimony was also adduced by the defense from defendant’s son and
                                   5                  a friend of defendant’s mother that after the molestation incident
                                                      Bryce did not change his behavior, appear to be uncomfortable around
                                   6                  defendant, or express any “bad feelings” toward defendant. The
                                                      witnesses did not notice any inappropriate conduct by defendant
                                   7                  directed at Bryce.
                                   8   People v. Schwenk, No. A129685, 2013 WL 1898635, at *1-3 (Cal. Ct. App. May 8, 2013)

                                   9   (footnote in original).

                                  10   III.   FINDINGS OF FACT

                                  11          A.      October 2, 2008 Offer

                                  12          On October 2, 2008, Deputy District Attorney Kelly Neel (“Neel”) appeared at a hearing
Northern District of California
 United States District Court




                                  13   and conveyed a plea offer to Petitioner via his counsel, Marek Reavis (“Reavis”) to serve a total of

                                  14   thirteen (13) years for pleading guilty to a violation of Penal Code section 288 with an aggravated

                                  15   term plus an enhancement under Penal Code section 667.51. Neel advised Reavis that the offer

                                  16   must be accepted by the hearing scheduled for October 9, 2008 or it would be withdrawn. This

                                  17   offer was recorded in the District Attorney’s file.

                                  18          B.      October 9, 2008 Offer

                                  19          On October 9, 2008, District Attorney Paul Gallegos (“Gallegos”) wrote in the District

                                  20   Attorney’s file: “possible midterm + prior due to ’s honest + apparent remorse.” Id., Ex. O.

                                  21   Next to this note, Deputy District Attorney Ben McLaughlin wrote “offer conveyed; rejected.” Id.

                                  22          C.      April 9, 2009 Offer

                                  23          On April 9, 2009, the prosecution sent an email to Reavis, which stated in pertinent part:

                                  24                  Our previous offer to resolve this case for Mr. Schwenck [sic] was to
                                                      plead to Count I and admit the prior conviction. I understand that you
                                  25                  have rejected that offer. I wanted to convey to you that I hope that
                                                      your client will accept the offer on 4/16/09. If not, I believe the only
                                  26                  reasonable thing to do is to ask to have the matter set for trial.
                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         5
                                           Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 6 of 17



                                                                                     *    *   *
                                   1
                                                      PC 288(a)(1) is a 3, 6, 8 year sentence scheme. I calculate that as a
                                   2                  possible maximum sentence of 12 years without the strike which is
                                                      24 years doubled. The current offer exposes him to a maximum of
                                   3                  16 years. I will entertain discussion about agreeing to a midterm cap
                                                      with the strike for a maximum possible sentence of 12 years.
                                   4                  However, I cannot say that I would accept it.
                                   5   Id., Ex. A.

                                   6          D.      The Offers Were Not Conveyed

                                   7          The Court finds by a preponderance of evidence that Reavis did not convey the offers at

                                   8   issue to Petitioner. Petitioner testified under oath that Reavis never told him about the offers. RT

                                   9   81, 86-96. Petitioner’s testimony is consistent with the declaration of his mother, Joan Schwenk.

                                  10   Ms. Schwenk stated that she was in regular contact with Petitioner and that he never told her about

                                  11   any possible offers.

                                  12          Although Reavis made generalized statements at the evidentiary hearing that he conveyed
Northern District of California
 United States District Court




                                  13   offers to Petitioner,3 Reavis had no recollection of having conveyed any of the three offers at issue

                                  14   to Petitioner or of having advised him with respect to them. RT 19 (October 2 offer), 22 (October

                                  15   9 offer), 29-30 (April 9 offer). Nor are there any records in Reavis’s case file reflecting that he

                                  16   conveyed any of the three offers at issue to Petitioner. As to the October 2 offer in particular,

                                  17   there is no record of Reavis communicating with Petitioner at all between October 2 and October

                                  18   9, 2008, which was the date of the intervention hearing and the date the October 2 offer was set to

                                  19   expire.4 Petitioner was not in court on October 9, 2008, and therefore Reavis could not have

                                  20   conveyed the October 2 or the October 9 offers on that date.

                                  21          Although Reavis testified that it was his practice to convey all offers to his client5, there is

                                  22

                                  23
                                       3
                                         Reporter’s Transcript of Evidentiary Hearing (“RT”) 40:10-11, 33, 59.
                                       4
                                         Petitioner’s counsel subpoenaed the Humboldt County Jail requesting all records of jail visits
                                  24   and/or interviews by Reavis with Petitioner between October 1 and 31, 2008. The Sheriff’s
                                       Custodian of Records certified that a search had been conducted and “revealed no documents,
                                  25   records of other materials or images.” Dkt. No. 60-1 at 75. The absence of records for jail visits,
                                       however, does not mean there were no jail visits. In fact, Petitioner and Reavis both testified at
                                  26   the evidentiary hearing that there were jail visits. RT 26-27, 40, 49, 85.
                                       5
                                         RT 40-41; see also RT 44 (Reavis testified that he would convey offers even if his client said he
                                  27   really wanted to take the case to trial); 47 (Reavis testified he would make sure his client was
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                                           6
                                          Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 7 of 17




                                   1   evidence that Reavis did not follow his practice in this case. The evidence shows that Reavis

                                   2   rejected the October 9 offer on the same day that it was made. As discussed above, Petitioner was

                                   3   not present in court on October 9, even though the purpose of the intervention hearing was to

                                   4   negotiate a plea. Resp’t Post Evidentiary Hr’g Br. at 7. Therefore, Reavis could not have

                                   5   conveyed the October 9 offer to Petitioner. See Reavis Decl. ¶ 4 (“If Mr. Schwenk was not

                                   6   present in court, I could not have conveyed the offer to him at that appearance.”).

                                   7          Respondent argues that Reavis’s testimony is more credible than Petitioner’s testimony in

                                   8   light of other evidence. First, Reavis responded to the April 9 offer via email dated June 25, 2009,

                                   9   telling Gallegos that Petitioner was prepared to accept an offer of supervised probation. Second,

                                  10   Reavis sent emails to Gallegos in September of 2009 stating that Reavis would speak to Petitioner

                                  11   about the offer. Third, Gallegos testified during his deposition that he had the impression Reavis

                                  12   was talking with Petitioner about the offers. Fourth, Petitioner admitted that he and Reavis
Northern District of California
 United States District Court




                                  13   discussed Petitioner’s prior conviction and the possibility of being found a sexually violent

                                  14   predator (SVP) if he pled guilty. Petitioner remembered Reavis telling him “we shouldn’t take a

                                  15   deal because you could be found as SVP and you could serve life in prison.” RT 85. None of the

                                  16   evidence summarized above, however, directly contradicts Petitioner’s testimony that Reavis did

                                  17   not convey the offers at issue. Reavis and Petitioner may have been in regular communication

                                  18   and discussed probation and the consequences of being found a SVP without ever specifically

                                  19   discussing the offers at issue. Indeed, the discussions about probation and concerns about being

                                  20   found a SVP may even explain the failure to convey any plea offers that included jail time. Reavis

                                  21   believed that due to recent changes in the SVP laws, a defendant who was found guilty of a sex

                                  22   offense and was sentenced to prison was potentially subject to a lifetime re-commitment as a SVP.

                                  23   It is conceivable that Reavis’s conversations with Petitioner and Reavis’s understanding of the

                                  24   changes in the SVP laws may have led Reavis to believe that it was pointless to convey the

                                  25

                                  26
                                       aware of an offer before the date it was set to expire), 49 (Reavis testified that he cannot imagine
                                  27   any circumstance where he wouldn’t convey “an offer like this before the intervention hearing”).
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                                          7
                                          Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 8 of 17




                                   1   October 2 and April 9 offers to Petitioner because they included jail time.

                                   2           Respondent further contends that Petitioner has little credibility because his testimony

                                   3   during the evidentiary hearing is internally inconsistent and contradicts the record as well as

                                   4   Petitioner’s prior declarations. The first alleged inconsistency is that Petitioner claimed in his

                                   5   petition that Reavis rendered ineffective assistance by failing to consult with a SVP expert, and yet

                                   6   during the evidentiary hearing, Petitioner denied that he would include such a claim in his petition

                                   7   because he had, in fact, been evaluated by a SVP expert. This argument is unpersuasive because

                                   8   the petition was prepared and signed by Petitioner’s counsel, not Petitioner. Petitioner’s counsel

                                   9   explained that the petition was prepared based on information in the record supplied by the

                                  10   attorney general, and there was no evidence in that record of Petitioner having been evaluated by a

                                  11   SVP expert. Reply To Resp’s Post Evidentiary Hr’g Br. 7-8 (Dkt. No. 68). To the extent a

                                  12   mistake was made in the preparation of the petition, the Court finds that the mistake is attributable
Northern District of California
 United States District Court




                                  13   to Petitioner’s counsel and does not impact the Court’s assessment of Petitioner’s credibility.

                                  14           The second alleged inconsistency is that Petitioner testified that Reavis never told him

                                  15   about potential sentences, and yet Petitioner also admitted that Reavis told him the prosecution

                                  16   would try to have Petitioner sentenced to life in prison and two weeks later, Reavis told Petitioner

                                  17   he would not be sentenced to life. RT 83. Respondent’s argument overlooks Petitioner testimony

                                  18   that Reavis did not explain his potential sentence in terms of a number or range of years. RT 83-

                                  19   84. Furthermore, based upon the Court’s review of the entirety of the record, it is more likely than

                                  20   not that the references to a potential sentence to life in prison were made in the context of

                                  21   discussions about being found a SVP. The Court finds no inconsistency in Petitioner’s testimony

                                  22   on this issue.

                                  23           Respondent also contends that Petitioner’s testimony that he was unaware of his potential

                                  24   sentence is inconsistent with the declaration he filed in support of his petition. In his October 31,

                                  25   2012 declaration, Petitioner stated under penalty of perjury:

                                  26                    3. I do not believe that I am guilty, but I did believe that I could be
                                                        found guilty of three counts of violation of section 288 and, because
                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         8
                                          Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 9 of 17



                                                          I had a prior “strike” conviction, I could be sentenced to 16 years for
                                   1                      one count and 4 years for each of the other counts, plus 5 years for the
                                                          prior, for a total of 29 years, so I probably would have accepted an
                                   2                      offer of 16 years.
                                   3

                                   4   Dkt. No. 8 at 5-6, ¶ 3-4. This declaration suggests that Petitioner may have been aware of his

                                   5   potential sentence. Petitioner’s counsel explains, however, that there is a “confusion of verb

                                   6   forms” in the declaration, and that what Petitioner meant to say was that if he had been informed

                                   7   of a 16-year offer and if he had also known that he was then facing a 29-year sentence, he

                                   8   probably would have accepted the 16-year offer. Reply To Resp’s Post Evidentiary Hr’g Br. 9

                                   9   (Dkt. No. 68). The Court agrees that there is a confusion of verb forms in the declaration, which is

                                  10   more indicative of counsel’s drafting skills and not Petitioner’s credibility.

                                  11           Respondent cites to yet another paragraph of Petitioner’s declaration to discredit Petitioner:

                                  12                      4. After my first trial . . . I thought I could be resentenced to 16 years
Northern District of California
 United States District Court




                                                          for the one count of which I was found guilty, plus 5 years for the
                                  13                      prior. . . . No one told me that, because the judge had not submitted
                                                          the allegation of the prior to the jury, the most that I could have been
                                  14                      sentenced to would have been 8 years. If I had known that, I would
                                                          have urged by attorney to try to get the District Attorney to agree not
                                  15                      to re-try the count on which the jury hung if I agreed to be sentenced
                                                          on the count of which it found me guilty.
                                  16

                                  17   Dkt. No. 8 at 5-6, ¶ 4. Respondent contends that this paragraph of Petitioner’s declaration

                                  18   conflicts with Petitioner’s testimony that Reavis failed to discuss potential sentences. The Court

                                  19   finds that this paragraph of Petitioner’s declaration supports an inference that Reavis told

                                  20   Petitioner what his potential sentence could be. Nevertheless, the Court finds that this paragraph,

                                  21   without more, is insufficient to discredit Petitioner’s testimony that Reavis did not convey the

                                  22   offers at issue.

                                  23           The third alleged inconsistency is that Petitioner testified that Gallegos “raised the

                                  24   possibility of probation” in the trial court, but the transcript of the hearing included no such

                                  25   statement and Gallegos testified that probation was never an option. Resp’t Post Evidentiary Hr’g

                                  26   Br. 9. There is no obvious inconsistency between Petitioner’s and Gallegos’s testimony to

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         9
                                         Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 10 of 17




                                   1   discredit Petitioner. To the contrary, Petitioner testified clearly that the possibility of probation

                                   2   “wasn’t an official deal.” RT 81.

                                   3          Having considered the totality of the record, the Court finds Petitioner’s testimony is more

                                   4   credible than Reavis’s generalized assertions that he conveyed offers to Petitioner.

                                   5   IV.    CONCLUSIONS OF LAW

                                   6          A.      Standard for Habeas Corpus Review

                                   7          This Court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                   8   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   9   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  10   Hodges, 423 U.S. 19, 21 (1975). The writ may not be granted with respect to any claim that was

                                  11   adjudicated on the merits in state court unless the state court’s adjudication of the claim: “(1)

                                  12   resulted in a decision that was contrary to, or involved an unreasonable application of, clearly
Northern District of California
 United States District Court




                                  13   established Federal law, as determined by the Supreme Court of the United States; or (2) resulted

                                  14   in a decision that was based on an unreasonable determination of the facts in light of the evidence

                                  15   presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  16          “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                  17   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if

                                  18   the state court decides a case differently than [the] Court has on a set of materially

                                  19   indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000). The only definitive

                                  20   source of clearly established federal law under 28 U.S.C. § 2254(d) is in the holdings (as opposed

                                  21   to the dicta) of the Supreme Court as of the time of the state court decision. Williams, 529 U.S. at

                                  22   412; Brewer v. Hall, 378 F.3d 952, 955 (9th Cir. 2004). While circuit law may be “persuasive

                                  23   authority” for purposes of determining whether a state court decision is an unreasonable

                                  24   application of Supreme Court precedent, only the Supreme Court’s holdings are binding on the

                                  25   state courts and only those holdings need be “reasonably” applied. Clark v. Murphy, 331 F.3d

                                  26   1062, 1069 (9th Cir.), overruled on other grounds by Lockyer v. Andrade, 538 U.S. 63 (2003).

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         10
                                         Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 11 of 17




                                   1          “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   2   the state court identifies the correct governing legal principle from [the Supreme Court’s]

                                   3   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Williams, 529

                                   4   U.S. at 413. “Under § 2254(d)(1)’s ‘unreasonable application’ clause, . . . a federal habeas court

                                   5   may not issue the writ simply because that court concludes in its independent judgment that the

                                   6   relevant state-court decision applied clearly established federal law erroneously or incorrectly.”

                                   7   Id. at 411. A federal habeas court making the “unreasonable application” inquiry should ask

                                   8   whether the state court’s application of clearly established federal law was “objectively

                                   9   unreasonable.” Id. at 409. The federal habeas court must presume to be correct any determination

                                  10   of a factual issue made by a state court unless the petitioner rebuts the presumption of correctness

                                  11   by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

                                  12          The Supreme Court has vigorously and repeatedly affirmed that under AEDPA, a federal
Northern District of California
 United States District Court




                                  13   habeas court must give a heightened level of deference to state court decisions. See Hardy v.

                                  14   Cross, 565 U.S. 65 (2011) (per curiam); Harrington v. Richter, 562 U.S. 86, 101 (2011); Felkner

                                  15   v. Jackson, 562 U.S. 594, 131 S. Ct. 1305 (2011) (per curiam). As the Court explained: “[o]n

                                  16   federal habeas review, AEDPA ‘imposes a highly deferential standard for evaluating state-court

                                  17   rulings’ and ‘demands that state-court decisions be given the benefit of the doubt.’” Id. at 1307

                                  18   (citation omitted).

                                  19                  1.      Standards For Claim of Ineffective Assistance of Counsel

                                  20          To prevail on an ineffective assistance of counsel claim, a defendant must show that

                                  21   counsel’s performance “fell below an objective standard of reasonableness.” Strickland v.

                                  22   Washington, 466 U.S. 668, 688 (1984). A defendant must also show that “there is a reasonable

                                  23   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

                                  24   been different.” Id. at 694. “A court considering a claim of ineffective assistance must apply a

                                  25   ‘strong presumption’ that counsel’s representation was within the ‘wide range’ of reasonable

                                  26   professional assistance.” Id. at 689. The petitioner must show that counsel’s errors were so

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         11
                                         Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 12 of 17




                                   1   serious that counsel was not functioning as the counsel guaranteed the defendant by the Sixth

                                   2   Amendment. Id. at 687.

                                   3            When reviewing a claim of ineffective assistance of counsel, the federal court must “use a

                                   4   ‘doubly deferential’ standard of review that gives both the state court and the defense attorney the

                                   5   benefit of the doubt.” Burt v. Titlow, 571 U.S. 12, 13 (2013). “When §2254(d) applies, the

                                   6   question is not whether counsel’s actions were reasonable. The question is whether there is any

                                   7   reasonable argument that counsel satisfied Strickland’s deferential standard.” Premo v. Moore,

                                   8   562 U.S. 115, 123 (2011).

                                   9            Where, as in the instant case, the state court summarily denies an ineffective assistance of

                                  10   counsel claim without providing a written analysis, the habeas court “must determine what

                                  11   arguments or theories supported or, as here, could have supported, the state court’s decision; and

                                  12   then it must ask whether it is possible fairminded jurists could disagree that those arguments or
Northern District of California
 United States District Court




                                  13   theories are inconsistent with the holding in a prior decision of this Court.” Harrington, 562 U.S.

                                  14   at 102. This applies to both prongs of an ineffective assistance claim. See Premo, 562 U.S. at 123

                                  15   (where state court did not specify whether denial was based on performance or prejudice prongs or

                                  16   both, “[t]o overcome the limitation imposed by § 2254(d), the Court of Appeals had to conclude

                                  17   that both findings would have involved an unreasonable application of clearly established federal

                                  18   law”).

                                  19                           a. Failure to Convey Plea Offers

                                  20            The Sixth Amendment right to counsel extends to the plea-bargaining process. Lafler v.

                                  21   Cooper, 566 U.S. 156, 162 (2012). “[A]s a general rule, defense counsel has the duty to

                                  22   communicate formal offers from the prosecution to accept a plea on terms and conditions that may

                                  23   be favorable to the accused.” Missouri v. Frye, 566 U.S. 134, 145 (2012). “[T]he fact of a formal

                                  24   offer means that its terms and its processing can be documented so that what took place in the

                                  25   negotiation process becomes more clear if some later inquiry turns on the conduct of earlier

                                  26   pretrial negotiations.” Id. at 146. “To show prejudice from ineffective assistance of counsel

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         12
                                         Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 13 of 17




                                   1   where a plea offer has lapsed or been rejected because of counsel’s deficient performance,

                                   2   defendants must demonstrate a reasonable probability they would have accepted the earlier plea

                                   3   offer had they been afforded effective assistance of counsel.” Id. at 147. “Defendants must also

                                   4   demonstrate a reasonable probability the plea would have been entered without the prosecution

                                   5   canceling it or the trial court refusing to accept it, if they had the authority to exercise that

                                   6   discretion under state law.” It is also necessary to show a reasonable probability that the end result

                                   7   of the criminal process would have been more favorable by reason of a plea to a lesser charge or a

                                   8   sentence of less prison time. See id.

                                   9           B.      The Prosecution Made Formal Offers That Were Not Conveyed to Petitioner

                                  10           Petitioner contends that his counsel received but failed to communicate three formal offers:

                                  11   the October 2, 2008 offer (“October 2 offer”), the October 9, 2008 offer (“October 9 offer”) and

                                  12   April 9, 2009 offer (“April 9 offer”). The Court finds by a preponderance of evidence that the
Northern District of California
 United States District Court




                                  13   October 2 and April 9 offers are documented with terms that are sufficiently clear to determine

                                  14   what took place during the negotiations. The October 2 offer was for Petitioner to serve a total of

                                  15   thirteen (13) years for pleading guilty to a violation of Penal Code section 288 with an aggravated

                                  16   term plus an enhancement under Penal Code section 667.51. The prosecution told Petitioner’s

                                  17   counsel the offer would expire on October 9, 2009. The April 9 email offer clearly stated that the

                                  18   offer of count 1 plus the prior would expose Petitioner to a maximum sentence of 16 years. The

                                  19   offer also stated that the prosecution would entertain discussion about a maximum possible

                                  20   sentence of 12 years. The offer also had a clearly stated expiration date of April 16, 2009.

                                  21   Therefore, the October 2 and April 9 offers were formal offers. Missouri v. Frye, 566 U.S. at 146

                                  22   (“[T]he fact of a formal offer means that its terms and its processing can be documented so that

                                  23   what took place in the negotiation process becomes more clear if some later inquiry turns on the

                                  24   conduct of earlier pretrial negotiations.”).

                                  25           In contrast, the October offer for a “possible midterm + prior” is unclear. When asked to

                                  26   interpret his own handwriting, Gallegos responded:

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         13
                                           Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 14 of 17




                                   1
                                                      I don’t know. It looks like – yeah, I truly don’t know. I don’t know
                                   2                  if this is indicating that – so – yeah. I’m not sure if this is indicating
                                                      – yeah, I don’t know. I truly don’t know. Maybe that I’m considering
                                   3                  it. I don’t know.
                                   4                  I remember that – oh, you know what. This – what this probably is –
                                                      and I’m just sort of trying to recall in general because the case was –
                                   5                  if Marek had come to me with this, that I was going to talk to the
                                                      victim’s family. I know there was a lot of talk between Marek and I,
                                   6                  and I always talked to victims, just to let them know. So it’s probably
                                                      me noting that there might be a resolution like that, if it’s acceptable
                                   7                  to the family, I would imagine, or ultimately the decision would be
                                                      mine but – the short answer is I don’t know. The probable
                                   8                  interpretation of that, based on imperfect recollection, is it’s me
                                                      noting that, yeah, maybe there’s room for discussion.
                                   9

                                  10   Gallegos Depo. 16-17. Gallegos’s testimony confirms that the October 9 offer lacked sufficient

                                  11   clarity to constitute a formal offer under Missouri v. Frye.

                                  12          The Court finds by a preponderance of the evidence that neither of the two formal offers of
Northern District of California
 United States District Court




                                  13   October 2 and April 9 were conveyed to Petitioner for reasons already discussed above in the

                                  14   Findings of Fact section of this order.

                                  15          C.      There is a Reasonable Probability That Petitioner Would Have Accepted The
                                                      Offers If They Had Been Conveyed
                                  16

                                  17          The Court finds by a preponderance of evidence that there is a reasonable probability that

                                  18   Petitioner would have accepted the offers if they had been conveyed. Petitioner asserted in his

                                  19   declaration that he “probably would have accepted an offer of 16 years.”6 In a supplemental

                                  20   declaration, Petitioner asserted that “I would have taken any of [the offers].” Petitioner’s Supp.

                                  21   Decl., ¶3 (Dkt. 8, p. 11). Petitioner also testified during the evidentiary hearing that he “most

                                  22   definitely” would have taken an offer of a sentence of 6 to 16 years. RT 71. More specifically,

                                  23   Petitioner testified that he would have accepted the October 2 offer of 13 years. Id. 71-72. That

                                  24   Petitioner was facing a significantly higher aggregate sentence is also circumstantial evidence that

                                  25   Petitioner would have accepted the October 2 offer.

                                  26
                                       6
                                  27    Decl. of Eric Schwenk, ¶3 (Dkt. 8, p. 6)
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                                 14
                                         Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 15 of 17




                                   1          Respondent argues that Petitioner’s testimony is not credible. According to Respondent,

                                   2   there is no reasonable probability that Petitioner would have accepted an offer because Petitioner

                                   3   told Reavis before the October 2 and 9 offers that he was innocent and wanted to take his case to

                                   4   trial. RT 77, 78, 83; see also Pet’r’s Decl., ¶3 (Dkt. 8, p. 5). Respondent also points out that

                                   5   Petitioner testified only that he “would have been inclined” to accept offers, not that he was

                                   6   certain he would accept the offers. Respondent also relies on the testimony of Reavis, Neel and

                                   7   Gallegos to refute Petitioner. Each of these three witnesses believed that Petitioner was not

                                   8   willing to accept any offer for a prison term. RT 34, 51; Neel Depo. 16:3-24; Gallegos Depo.

                                   9   28:22-24.

                                  10          The Court recognizes that Petitioner’s protestations of innocence may undercut his

                                  11   credibility. Belton v. Knipp, No. 12-3582 BLF, 2014 WL 3345793, at *14 (N.D. Cal. June 27,

                                  12   2014) (finding that defendant’s protestations of innocence may undercut the credibility of a
Northern District of California
 United States District Court




                                  13   hindsight claim that a rejected offer would have been accepted); see also Tapia v. Holland, No.

                                  14   14-1692 ODW, 2015 WL 1809331, *27 (C.D. Cal. March 9, 2015) (petitioner’s consistent

                                  15   protestations of innocence weighs against petitioner’s assertion that he would have accepted a plea

                                  16   offer but for counsel’s allegedly negligent advice). Concerns about being found a SVP could also

                                  17   have discouraged Petitioner from taking an offer. Nevertheless, Petitioner need only present

                                  18   evidence of a “reasonable probability,” not absolutely certainty, that he would have accepted a

                                  19   formal offer if it had been conveyed. Missouri v. Frye, 566 U.S. at 147. Petitioner’s evidence is

                                  20   sufficient to meet this standard.

                                  21          D.      There is a Reasonable Probability The Plea Would Have Been Entered
                                  22          There is a reasonable probability that Petitioner’s plea would have been entered without

                                  23   the prosecution canceling it or the trial court refusing to accept it. Reavis stated in his declaration

                                  24   that he believed the judge who presided at the October 2 and October 9 hearings “may very well

                                  25   have accepted it.” Reavis Decl. ¶ 5 (Dkt. No. 60-1 at 77). Deputy District Attorney Ben

                                  26   McLaughlin, who appeared at the October 9 hearing, also testified at deposition that courts give a

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         15
                                         Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 16 of 17




                                   1   lot of deference to both parties when there is a negotiated disposition. McLaughlin Dep. at 17. He

                                   2   also testified that he did not have any reason to believe that the sentencing court would not have

                                   3   approved of a plea bargain for 13 years. Id. Further, the offers made to Petitioner’s counsel

                                   4   appear to be within the range of pleas accepted by Judges in Humboldt County in comparable

                                   5   cases. Dkt. No. 60-1, pp. 87-108.

                                   6           E.      Acceptance of a Formal Offer Would Have Led to More Favorable End Result
                                   7           Acceptance of any of the formal offers would have led to a more favorable result than the

                                   8   25-year sentence Petitioner is now serving.

                                   9           F.       Remedy

                                  10           For the reasons discussed above, counsel’s failure to convey formal plea offers to

                                  11   Petitioner resulted in a denial of Petitioner’s right to the effective assistance of counsel under the

                                  12   United States Constitution. Missouri v. Frye, 566 U.S. at 145. This Court further finds that the
Northern District of California
 United States District Court




                                  13   state court’s rejection of Petitioner’s habeas claim was unreasonable under section 2254(d)(1) and

                                  14   (2). Therefore, Petitioner is entitled to habeas relief.

                                  15           The “classic” relief afforded by a writ of habeas corpus is release. Nunes v. Mueller, 350

                                  16   F.3d 1045, 1057 (9th Cir. 2003). Federal courts, however “may delay the release of a successful

                                  17   habeas petitioner in order to provide the State an opportunity to correct the constitutional violation

                                  18   found by the court.” Id. (quoting Hilton v. Braunskill, 481 U.S. 770, 775 (1987)). “[A]ny habeas

                                  19   remedy ‘should put the defendant back in the position he would have been in if the Sixth

                                  20   Amendment violation never occurred.’” Id.

                                  21           Here, the constitutional violation consisted of counsel’s failure to communicate formal

                                  22   plea offers. To place Petitioner back in the position he would have been if the constitutional

                                  23   violation had not occurred, the state must reinstate its October 2 offer. Lafler, 566 U.S. at 174;

                                  24   Nunes, 350 F.3d at 1057 (remanding to district court with directions to order state to release

                                  25   petitioner within 120 days unless it offers petitioner the same material terms that were contained in

                                  26   its original plea offer).

                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         16
                                            Case 5:14-cv-04971-EJD Document 76 Filed 05/29/20 Page 17 of 17




                                   1   V.      ORDER

                                   2           For the reasons stated above, the petition for a writ of habeas corpus is GRANTED. The

                                   3   District Attorney of Humboldt County is ordered to reinstate the offer of October 2, 2008. If the

                                   4   offer is accepted, Petitioner’s conviction shall be vacated. If the Superior Court does not approve

                                   5   the plea bargain, then plea-bargaining shall resume.

                                   6

                                   7           IT IS SO ORDERED.

                                   8   Dated: May 29, 2020                          ______________________________________
                                                                                      EDWARD J. DAVILA
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       CASE NO.: 5:14-CV-04971-EJD
                                  28   ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS; FINDINGS OF FACT
                                       AND CONCLUSIONS OF LAW
                                                                         17
